USCA11 Case: 22-10354    Date Filed: 11/30/2022   Page: 1 of 3




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-10354
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
EDSON GELIN,
a.k.a. Bo,


                                        Defendant-Appellant.
USCA11 Case: 22-10354         Date Filed: 11/30/2022     Page: 2 of 3




2                       Opinion of the Court                 22-10354

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:17-cr-00131-CEM-LHP-3
                    ____________________

Before JORDAN, JILL PRYOR, and BRANCH, Circuit Judges
PER CURIAM:
       Edson Gelin, a federal prisoner proceeding pro se, appeals
the denial of his post-judgment motions for release from prison
pending the disposition of certain non-direct criminal appeals, un-
der 18 U.S.C. § 3143, and for disqualification of the district judge to
hear the § 3143 motion, under 28 U.S.C. § 455(a).
       We are obliged to address our jurisdiction sua sponte. See
Thomas v. Blue Cross & Blue Shield Ass’n, 594 F.3d 814, 818 (11th
Cir. 2010). Doing so here, we conclude that Mr. Gelin’s current
appeal is moot.
       Article III of the Constitution confines the judicial power of
federal courts to deciding actual cases or controversies. See U.S.
Const. art. III, § 2. A federal court, including an appellate court,
does not have jurisdiction to decide questions which have become
moot by reason of intervening events. See, e.g., C & C Prods., Inc.
v. Messick, 700 F.2d 635, 636 (11th Cir. 1983). An issue is moot
when it no longer presents a live controversy with respect to which
USCA11 Case: 22-10354         Date Filed: 11/30/2022     Page: 3 of 3




22-10354                Opinion of the Court                         3

the court can give meaningful relief. See Friends of Everglades v.
S. Fla. Water Mgmt. Dist., 570 F.3d 1210, 1216 (11th Cir. 2009).
        Here, Mr. Gelin appeals the district court’s 2022 denial of his
18 U.S.C. § 3143 motion for release from prison pending the dispo-
sition of his consolidated appeals, and its earlier denial of his
28 U.S.C. § 455(a) motion seeking the disqualification of the district
judge to hear his § 3143 motion. However, in the intervening pe-
riod since the filing of the instant appeal, we have entered a judg-
ment in Mr. Gelin’s consolidated appeals, affirming the rulings of
the district court (including the denial of the post-judgment motion
for recusal). See United States v. Gelin, Nos. 21-11091, 21-11505,
21-11587, 21-11714, and 21-13012, 2022 WL 10220112 (11th Cir.
Oct. 18, 2022) (Gelin I) (unpublished). As such, the need for the
relief requested by Mr. Gelin as to release pending appeal no longer
exists, and we can no longer provide any meaningful relief to him
in this respect. This portion of the appeal is therefore dismissed as
moot.
       As to the appeal of the denial of the post-judgment motion
for recusal, we have recently rejected Mr. Gelin’s arguments in
Gelin I, 2022 WL 10220112, at *2. We see no reason to deviate
from that decision here.
     APPEAL DISMISSED IN PART AND AFFIRMED IN
PART.